Watson, Judge:
These appeals for reappraisement have beeii submitted for decision upon the following stipulation entered into between counsel for the parties herein:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the Court, as follows:
(1) That the merchandise covered by the appeals for reappraisement enumerated on Schedule “A” hereto attached consists of sodium chlorite 80% exported from Switzerland after February 27,1958; that the merchandise appears on the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956' (T.D. 54521), and that appraisement was accordingly completed under the provisions of Section 402a of the Tariff Act of 1930 as amended by the Customs Simplification Act.
(2) That on or about the dates of exportation, such or similar merchandise ivas not freely offered to all purchasers in Switzerland for domestic consumption.
(3) That on or about the dates of exportation, the market values or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Switzerland, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was $710.00 per 1000 kilo, net packed.
(4) That the appeals enumerated on Schedule “A” hereto attached may be submitted on this stipulation, the same being limited to the *714merchandise and the issues described hereinabove and abandoned in all other respects.
On the agreed facts, I find and hold export value, as that value is defined in section 402a (d) of the Tariff Act of 1930, as modified by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise herein involved and that such value, in each case, was $710 per 1,000 kilos, net packed.
Judgment will issue accordingly.